


110 HR 1727 : Christopher and Dana Reeve Paralysis

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1727
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 16, 2007
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To enhance and further research into
		  paralysis and to improve rehabilitation and the quality of life for persons
		  living with paralysis and other physical disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Christopher and Dana Reeve Paralysis
			 Act.
		2.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Paralysis research
				Sec. 101. Activities of the National Institutes of Health with
				respect to research on paralysis.
				TITLE II—Paralysis rehabilitation research and care
				Sec. 201. Activities of the National Institutes of Health with
				respect to research with implications for enhancing daily function for persons
				with paralysis.
				TITLE III—Improving quality of life for persons with paralysis
				and other physical disabilities
				Sec. 301. Programs to improve quality of life for persons with
				paralysis and other physical disabilities.
			
		IParalysis
			 research
			101.Activities of
			 the National Institutes of Health with respect to research on
			 paralysis
				(a)CoordinationThe
			 Director of the National Institutes of Health (referred to in this Act as the
			 Director), pursuant to the general authority of the Director,
			 may develop mechanisms to coordinate the paralysis research and rehabilitation
			 activities of the Institutes and Centers of the National Institutes of Health
			 in order to further advance such activities and avoid duplication of
			 activities.
				(b)Christopher and
			 Dana Reeve paralysis research consortia
					(1)In
			 generalThe Director may make awards of grants to public or
			 private entities to pay all or part of the cost of planning, establishing,
			 improving, and providing basic operating support for consortia in paralysis
			 research. The Director shall designate each consortium funded through such
			 grants as a Christopher and Dana Reeve Paralysis Research Consortium.
					(2)ResearchEach
			 consortium under paragraph (1)—
						(A)may conduct basic,
			 translational, and clinical paralysis research;
						(B)may focus on
			 advancing treatments and developing therapies in paralysis research;
						(C)may focus on one
			 or more forms of paralysis that result from central nervous system trauma or
			 stroke;
						(D)may facilitate and
			 enhance the dissemination of clinical and scientific findings; and
						(E)may replicate the
			 findings of consortia members or other researchers for scientific and
			 translational purposes.
						(3)Coordination of
			 consortia; reportsThe Director may, as appropriate, provide for
			 the coordination of information among consortia under paragraph (1) and ensure
			 regular communication among members of the consortia, and may require the
			 periodic preparation of reports on the activities of the consortia and the
			 submission of the reports to the Director.
					(4)Organization of
			 consortiaEach consortium under paragraph (1) may use the
			 facilities of a single lead institution, or be formed from several cooperating
			 institutions, meeting such requirements as may be prescribed by the
			 Director.
					(c)Public
			 inputThe Director may provide for a mechanism to educate and
			 disseminate information on the existing and planned programs and research
			 activities of the National Institutes of Health with respect to paralysis and
			 through which the Director can receive comments from the public regarding such
			 programs and activities.
				IIParalysis
			 rehabilitation research and care
			201.Activities of
			 the National Institutes of Health with respect to research with implications
			 for enhancing daily function for persons with paralysis
				(a)In
			 generalThe Director, pursuant to the general authority of the
			 Director, may make awards of grants to public or private entities to pay all or
			 part of the costs of planning, establishing, improving, and providing basic
			 operating support to multicenter networks of clinical sites that will
			 collaborate to design clinical rehabilitation intervention protocols and
			 measures of outcomes on one or more forms of paralysis that result from central
			 nervous system trauma, disorders, or stroke, or any combination of such
			 conditions.
				(b)ResearchA
			 multicenter network of clinical sites funded through this section may—
					(1)focus on areas of
			 key scientific concern, including—
						(A)improving
			 functional mobility;
						(B)promoting
			 behavioral adaptation to functional losses, especially to prevent secondary
			 complications;
						(C)assessing the
			 efficacy and outcomes of medical rehabilitation therapies and practices and
			 assisting technologies;
						(D)developing improved
			 assistive technology to improve function and independence; and
						(E)understanding
			 whole body system responses to physical impairments, disabilities, and societal
			 and functional limitations; and
						(2)replicate the
			 findings of network members or other researchers for scientific and translation
			 purposes.
					(c)Coordination of
			 clinical trials networks; reportsThe Director may, as
			 appropriate, provide for the coordination of information among networks funded
			 through this section and ensure regular communication among members of the
			 networks, and may require the periodic preparation of reports on the activities
			 of the networks and submission of reports to the Director.
				IIIImproving
			 quality of life for persons with paralysis and other physical
			 disabilities
			301.Programs to
			 improve quality of life for persons with paralysis and other physical
			 disabilities
				(a)In
			 generalThe Secretary of Health and Human Services (in this title
			 referred to as the Secretary) may study the unique health
			 challenges associated with paralysis and other physical disabilities and carry
			 out projects and interventions to improve the quality of life and long-term
			 health status of persons with paralysis and other physical disabilities. The
			 Secretary may carry out such projects directly and through awards of grants or
			 contracts.
				(b)Certain
			 activitiesActivities under subsection (a) may include—
					(1)the development of
			 a national paralysis and physical disability quality of life action plan, to
			 promote health and wellness in order to enhance full participation, independent
			 living, self-sufficiency, and equality of opportunity in partnership with
			 voluntary health agencies focused on paralysis and other physical disabilities,
			 to be carried out in coordination with the State-based Disability and Health
			 Program of the Centers for Disease Control and Prevention;
					(2)support for
			 programs to disseminate information involving care and rehabilitation options
			 and quality of life grant programs supportive of community-based programs and
			 support systems for persons with paralysis and other physical
			 disabilities;
					(3)in collaboration
			 with other centers and national voluntary health agencies, the establishment of
			 a population-based database that may be used for longitudinal and other
			 research on paralysis and other disabling conditions; and
					(4)the replication
			 and translation of best practices and the sharing of information across States,
			 as well as the development of comprehensive, unique, and innovative programs,
			 services, and demonstrations within existing State-based disability and health
			 programs of the Centers for Disease Control and Prevention which are designed
			 to support and advance quality of life programs for persons living with
			 paralysis and other physical disabilities focusing on—
						(A)caregiver
			 education;
						(B)promoting proper
			 nutrition, increasing physical activity, and reducing tobacco use;
						(C)education and
			 awareness programs for health care providers;
						(D)prevention of
			 secondary complications;
						(E)home- and
			 community-based interventions;
						(F)coordinating
			 services and removing barriers that prevent full participation and integration
			 into the community; and
						(G)recognizing the
			 unique needs of underserved populations.
						(c)GrantsThe
			 Secretary may award grants in accordance with the following:
					(1)To State and local
			 health and disability agencies for the purpose of—
						(A)establishing a
			 population-based database that may be used for longitudinal and other research
			 on paralysis and other disabling conditions;
						(B)developing
			 comprehensive paralysis and other physical disability action plans and
			 activities focused on the items listed in subsection (b)(4);
						(C)assisting
			 State-based programs in establishing and implementing partnerships and
			 collaborations that maximize the input and support of people with paralysis and
			 other physical disabilities and their constituent organizations;
						(D)coordinating
			 paralysis and physical disability activities with existing State-based
			 disability and health programs;
						(E)providing
			 education and training opportunities and programs for health professionals and
			 allied caregivers; and
						(F)developing,
			 testing, evaluating, and replicating effective intervention programs to
			 maintain or improve health and quality of life.
						(2)To private health
			 and disability organizations for the purpose of—
						(A)disseminating
			 information to the public;
						(B)improving access
			 to services for persons living with paralysis and other physical disabilities
			 and their caregivers;
						(C)testing model
			 intervention programs to improve health and quality of life; and
						(D)coordinating
			 existing services with State-based disability and health programs.
						(d)Coordination of
			 activitiesThe Secretary shall ensure that activities under this
			 section are coordinated as appropriate by the agencies of the Department of
			 Health and Human Services.
				(e)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $25,000,000 for each of fiscal years 2008 through 2011.
				
	
		
			Passed the House of
			 Representatives October 15, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
